
	

114 HR 2273 PCS: To authorize the Secretary of the Interior to amend the Definite Plan Report for the Seedskadee Project to enable the use of the active capacity of the Fontenelle Reservoir.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 546114th CONGRESS
		2d Session
		H. R. 2273
		IN THE SENATE OF THE UNITED STATES
		July 6, 2016Received; read twice and placed on the calendarAN ACT
		To authorize the Secretary of the Interior to amend the Definite Plan Report for the Seedskadee
			 Project to enable the use of the active capacity of the Fontenelle
			 Reservoir.
	
	
		1.Authority to make entire active capacity of Fontenelle Reservoir available for use
 (a)In generalThe Secretary of the Interior, in cooperation with the State of Wyoming, may amend the Definite Plan Report for the Seedskadee Project authorized under the first section of the Act of April 11, 1956 (commonly known as the Colorado River Storage Project Act (43 U.S.C. 620)) to provide for the study, design, planning, and construction activities that will enable the use of all active storage capacity (as may be defined or limited by legal, hydrologic, structural, engineering, economic, and environmental considerations) of Fontenelle Dam and Reservoir, including the placement of sufficient riprap on the upstream face of Fontenelle Dam to allow the active storage capacity of Fontenelle Reservoir to be used for those purposes for which the Seedskadee Project was authorized.
			(b)Cooperative agreements
 (1)In generalThe Secretary of the Interior may enter into any contract, grant, cooperative agreement, or other agreement that is necessary to carry out subsection (a).
				(2)State of Wyoming
 (A)In generalThe Secretary of the Interior shall enter into a cooperative agreement with the State of Wyoming to work in cooperation and collaboratively with the State of Wyoming for planning, design, related preconstruction activities, and construction of any modification of the Fontenelle Dam under subsection (a).
 (B)RequirementsThe cooperative agreement under subparagraph (A) shall, at a minimum, specify the responsibilities of the Secretary of the Interior and the State of Wyoming with respect to—
 (i)completing the planning and final design of the modification of the Fontenelle Dam under subsection (a);
 (ii)any environmental and cultural resource compliance activities required for the modification of the Fontenelle Dam under subsection (a) including compliance with—
 (I)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); (II)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
 (III)subdivision 2 of division A of subtitle III of title 54, United States Code; and (iii)the construction of the modification of the Fontenelle Dam under subsection (a).
 (c)Funding by State of WyomingPursuant to the Act of March 4, 1921 (41 Stat. 1404, chapter 161; 43 U.S.C. 395), and as a condition of providing any additional storage under subsection (a), the State of Wyoming shall provide to the Secretary of the Interior funds for any work carried out under subsection (a).
			(d)Other contracting authority
 (1)In generalThe Secretary of the Interior may enter into contracts with the State of Wyoming, on such terms and conditions as the Secretary of the Interior and the State of Wyoming may agree, for division of any additional active capacity made available under subsection (a).
 (2)Terms and conditionsUnless otherwise agreed to by the Secretary of the Interior and the State of Wyoming, a contract entered into under paragraph (1) shall be subject to the terms and conditions of Bureau of Reclamation Contract No. 14–06–400–2474 and Bureau of Reclamation Contract No. 14–06–400–6193.
 2.Savings provisionsUnless expressly provided in this Act, nothing in this Act modifies, conflicts with, preempts, or otherwise affects—
 (1)the Act of December 31, 1928 (43 U.S.C. 617 et seq.) (commonly known as the Boulder Canyon Project Act); (2)the Colorado River Compact of 1922, as approved by the Presidential Proclamation of June 25, 1929 (46 Stat. 3000);
 (3)the Act of July 19, 1940 (43 U.S.C. 618 et seq.) (commonly known as the Boulder Canyon Project Adjustment Act); (4)the Treaty between the United States of America and Mexico relating to the utilization of waters of the Colorado and Tijuana Rivers and of the Rio Grande, and supplementary protocol signed November 14, 1944, signed at Washington February 3, 1944 (59 Stat. 1219);
 (5)the Upper Colorado River Basin Compact as consented to by the Act of April 6, 1949 (63 Stat. 31); (6)the Act of April 11, 1956 (commonly known as the Colorado River Storage Project Act) (43 U.S.C. 620 et seq.);
 (7)the Colorado River Basin Project Act (Public Law 90–537; 82 Stat. 885); or (8)any State of Wyoming or other State water law.
			
	Passed the House of Representatives July 5, 2016.Karen L. Haas,Clerk
	July 6, 2016Received; read twice and placed on the calendar
